In the United States Court of Federal Claims
                                             )
 STATE OF MISSISSIPPI, et al.                )
                                             )
                       Plaintiffs,           )             Consolidated
                                             )             Nos. 19-231L/19-258L/19-1968L/
 v.                                          )             19-1812L/20-30L/21-820L
                                             )             (Filed: December 6, 2022)
 THE UNITED STATES OF AMERICA,               )
                                             )
                       Defendant.            )
                                             )


John W. (Don) Barrett, Barrett Law Group, P.A., Lexington, Mississippi, with whom was Patrick
W. Pendly, Pendley, Baudin & Coffin, L.L.P, Plaquemine, Louisiana. Jonathon W. Cuneo,
Cuneo Gilbert & Laduca, LLP, Washington, DC, Mark H. Dubester, Cuneo Gilbert & Laduca,
LLP, Washington, DC, Jennifer E. Kelly, Cuneo Gilbert & Laduca, LLP, Washington, DC,
David McMullan, Jr., Barrett Law Group, P.A., Lexington, Mississippi, Jerry Abdalla, Abdalla
Law, PLC, Ridgeland, Mississippi, Robert J. Cynkar, McSweeney, Cynkar & Kachouroff,
PLLC, Great Falls, Virginia, William F. Blair, Blair & Bondurant, P.A., Jackson, Mississippi,
Richard Barrett, Law Office of Richard R. Barrett, PLLC, Oxford, Mississippi, Larry D. Moffett,
Law Office of Larry D. Moffett, PLLC, Oxford, Mississippi, Of Counsel.

Davené D. Walker, U.S. Department of Justice, Environmental Resources Division, Washington,
DC, with whom were Brent Allen, U.S. Department of Justice, Environmental Resources
Division, Washington, DC, Lucas Lallinger, U.S. Department of Justice, Environmental
Resources Division, Washington, DC, and Todd Kim, Assistant Attorney General, Environment
& Natural Resources Division, for Defendant.

                                     OPINION AND ORDER

KAPLAN, Chief Judge.

        On November 21, 2022, the Court denied Plaintiffs’ request to compel production of 297
emails withheld by the government pursuant to the deliberative process privilege. See Order
Regarding Discovery Disputes and Amending Schedule, ECF No. 151, at 1. The Court also
indicated that it would set forth its reasons for denying Plaintiffs’ request in a subsequent
opinion. See id. It will do so here.

        During discovery in this case, Plaintiffs sought documents related to the government’s
Old River Control Complex (“ORCC”), Mississippi River, Atchafalaya River, and Red River
Technical Assessment (“OMAR Assessment”). That assessment was undertaken at least in part
to help the Army Corps of Engineers decide whether changes to the operation and management
of the ORCC are in order. See Order Denying Pls.’ Mot. to Compel, ECF No. 130, at 1. Earlier
in this litigation, the Court held that the deliberative process privilege may apply to agency
documents related to the OMAR Assessment if those documents met the criteria for asserting the
privilege. See id. at 1–2 (laying out guidelines for asserting the privilege). However, the Court
also noted that the privilege may be overcome if Plaintiffs could make the requisite showing. See
id. at 2.

        The government withheld 297 emails as protected by the privilege and Plaintiffs
subsequently indicated that they would seek production of those emails. See Joint Status Report,
ECF No. 141, at 13; see also Pls.’ Status Report, ECF No. 147, at 19–20 (reiterating their
request). But Plaintiffs did not identify any individual emails or engage in a document-by-
document analysis regarding their interest in the contents of the emails or the government’s
interest in maintaining their secrecy. See Joint Status Report at 13–17. Rather, they rested their
demand for the documents on the fact that the emails were sent by potential witnesses in the
case. Plaintiffs argued that they had a compelling need to have access to the documents so that
they could cross-examine those witnesses. See id. at 14. Plaintiffs also argued that the balance
was tipped in favor of disclosure by the fact that this case involves allegations regarding
violations of constitutional rights. See id. at 17.

        The deliberative process privilege protects internal, pre-decisional discussions among
government officials that “compris[e] part of a process by which governmental decisions and
policies are formulated.” Dep’t of the Interior v. Klamath Water Users Protective Ass’n, 532
U.S. 1, 8 (2001) (quoting NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 150 (1975)). The
privilege exists to allow candid discussion among government officials and to “protect[] open
and frank discussion among those who make [agency decisions] within the Government.”
Klamath Water Users Protective Ass’n, 532 U.S. at 8–9. In essence, courts acknowledge that
agency officials should be able to communicate freely in order to formulate what they view as
ideal policy without fearing that their communications may become “a potential item of
discovery and front page news.” Id. at 9.

        Nonetheless, opposing parties have a countervailing interest “in the production of
evidence needed to establish truth through litigation; our ‘[adversarial] system requires
development of all relevant facts to produce real justice through due process.’” Dairyland Power
Coop. v. United States, 77 Fed. Cl. 330, 336 (2007) (quoting Cetron Elec. Corp. v. United States,
207 Ct. Cl. 985, 989 (1975)). For that reason, the deliberative process privilege is qualified, and
the challenging party may overcome an assertion of the privilege where they make a sufficient
showing of need for the documents at issue. See id. at 338 n.4; see also Kearney Partners Fund,
LLC ex rel. Lincoln Partners Fund, LLC v. United States, 2013 WL 1966967, at *5 (M.D. Fla.
May 13, 2013).

         Courts consider five factors in assessing whether to override the privilege: “(i) the
relevance of the evidence sought to be protected; (ii) the availability of other evidence; (iii) the
‘seriousness’ of the litigation and the issues involved; (iv) the role of the government in the
litigation; and (v) the possibility of future timidity by government employees who will be forced
to recognize that their secrets are violable.” In re Subpoena Served upon Comptroller of
Currency, 967 F.2d 630, 634 (D.C. Cir. 1992) (citation omitted) (quoting In re Franklin Nat’l



                                                 2
Bank Sec. Litig., 478 F. Supp. 577, 583 (E.D.N.Y. 1979)); see also Dairyland Power Coop., 77
Fed. Cl. at 338 (using the same language); Sourgoutsis v. United States, 323 F.R.D. 100 109
(D.D.C. 2017).

        Here, Plaintiffs have not made the requisite showing of need for the documents.
Crucially, Plaintiffs have not engaged in any document-by-document analysis, nor have they
attempted to show a particularized need for any specific document. Courts cannot override the
deliberative process privilege in the aggregate; parties must challenge documents individually
and explain why their need for each document outweighs the government’s interest in
maintaining its secrecy. See, e.g., In re United States, 678 F. App’x 981, 989–94 (Fed. Cir. 2017)
(assessing documents individually); United Affiliates Corp. v. United States, 154 Fed. Cl. 335,
343 (2021) (“The Court cannot resolve this dispute at this point without knowing the specific
documents Plaintiffs assert should be produced and the Government’s objections to producing
the specific documents.”).

       In this case, Plaintiffs’ primary justification for seeking the privileged emails is that they
might be useful in cross-examining the witnesses who authored or received them. See Joint
Status Report at 14–16. But the government points out, and Plaintiffs do not deny, that they have
already received numerous documents, emails, etc. that they can use when questioning the
government’s witnesses.

         Further, parties would always wish to have privileged documents available to them for
the purposes of questioning witnesses or challenging their credibility. Yet this Court is unaware
of any cases in which the deliberative process privilege has been overridden on this basis. To the
contrary, in EEOC v. Cont’l Airlines, Inc., 395 F. Supp. 2d 738, 744 (N.D. Ill. 2005), for
example, the court declined to override the deliberative process privilege even where a deponent
testified that he relied on the withheld document in preparation for his deposition. Here,
Plaintiffs have not even made that showing—they have not shown (nor could they) that any
potential witnesses will rely on any withheld emails or that their testimony will contradict
anything contained therein. Plaintiffs have also not shown that any email is especially relevant,
or that it contains evidence that cannot be obtained elsewhere, or that its production will not
result in future timidity by government officials. The bare assertion of the need to cross-examine
witnesses is simply not enough to override the privilege.

       For these reasons, the Court DENIES Plaintiffs’ request for the production of 297 emails
withheld pursuant to the deliberative process privilege.


       IT IS SO ORDERED.




                                                      s/ Elaine D. Kaplan
                                                      ELAINE D. KAPLAN
                                                      Chief Judge



                                                  3